PER CURIAM:
In this claim, submitted for decision upon the pleadings, claimant seeks payment of the sum of $1,076.16 for engineering services performed for the respondent on its main unit air conditioning. The invoice for such services was not presented for payment in the fiscal year in which the work was done, but sufficient funds remained in the respondent’s appropriation for that fiscal year from which the obligation could have been paid.
Accordingly, the Court makes an award of $1,076.16 to the claimant.
Award of $1,076.16.